                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION


WENDY DALE,                                )
                        Appellant,         )
                                           )             JUDGMENT
v.                                         )
                                           )
ALGERNON L. BUTLER, III, and               )             NO: 7:20-CV-30-BR
ASCENDIUM EDUCATION                        )
SOLUTIONS, INC.                            )
                                           )
                        Appellees.         )


Decision by Court.
This case came before the Honorable W. Earl Britt, Senior United States District
Judge for consideration.

IT IS ORDERED, ADJUDGED AND DECREED the appellant’s motion for voluntary
dismissal is allowed. Appellant’s motion to stay is denied as moot and this case is
closed.


This Judgment Filed and Entered on June 19, 2020, with service on:
Wendy Dale, Pro Se                   (via CM/ECF Notice of Electronic Filing)
Alegernon Butler, III                (via CM/ECF Notice of Electronic Filing)
Byron Saintsing                      (via CM/ECF Notice of Electronic Filing)


DATE: June 19, 2020                        PETER A. MOORE, JR., CLERK



                                           Lisa W. Lee, Deputy Clerk




          Case 7:20-cv-00030-BR Document 27 Filed 06/19/20 Page 1 of 1
